[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 30, 2008
                              No. 07-14591                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 07-20349-CR-DLG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WAYNE ANTHONY SHAW,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 30, 2008)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Wayne Anthony Shaw appeals his 46-month sentence, imposed after he pled
guilty to one count of illegally reentering the United States after deportation, in

violation of 8 U.S.C. § 1326(a) and (b)(2). After review, we affirm Shaw’s

sentence.

                                 I. BACKGROUND

      In 1990, Shaw, a Jamaican national, was convicted in Maryland of

possession with intent to distribute cocaine and sentenced to five years’

imprisonment. After serving his prison sentence, Shaw was deported in 1994. In

2007, after receiving a call from a confidential source, a U.S. Immigration and

Customs Enforcement agent arrested Shaw in Florida. Shaw pled guilty to illegal

reentry.

      Shaw’s Presentence Investigation Report (PSI) recommended a total offense

level of 21. The PSI indicated that Shaw had a 1984 conviction for making a false

statement in an application for a passport and the 1990 cocaine conviction, and

assigned a criminal history category of III. The PSI calculated an advisory

guidelines range of 46 to 57 months’ imprisonment. Shaw did not object to the

PSI’s factual allegations or guidelines calculations.

      At the sentencing hearing, Shaw argued for a sentence below or at the low

end of the advisory guidelines range. In mitigation, Shaw explained that his

motive for reentering the United States in 2001 was to arrange for the care of his



                                           2
six children living in the United States after their mother was deported to Jamaica.

Shaw stated that he returned to Jamaica in 2003, but again reentered the United

States in 2006 after he became concerned about his children’s welfare.

       The district court asked Shaw why he did not bring his six children to live

with him or their mother in Jamaica. Shaw indicated that these children were born

in the United States and had always lived here, and that Shaw felt that their

chances of receiving good education and health care were better in the United

States. Shaw argued that his criminal history was not extensive and occurred when

he was young, and that he suffered from high blood pressure and had not received

adequate treatment while incarcerated. The government argued for a sentence at

the low end of the guidelines range.

       The district court adopted the PSI. After indicating that it had considered all

the arguments of the parties, the advisory guidelines range in the PSI and the

statutory factors, the district court imposed a 46-month sentence, at the low end of

the advisory guidelines range.

                                     II. DISCUSSION

       On appeal, Shaw argues that his 46-month sentence is substantively

unreasonable.1 Shaw contends that the district court gave undue weight to his


       1
         Shaw does not argue that the district court’s sentence was procedurally unreasonable or
that the district court miscalculated the advisory guidelines range.

                                                3
illegal reentry and prior criminal history to the exclusion of the mitigating factors

raised during sentencing.

       We review the substantive reasonableness of a defendant’s sentence for

abuse of discretion. See Gall v. United States, 552 U.S. ___, 128 S. Ct. 586, 597

(2007); United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). In arriving at

a reasonable sentence, the district court must correctly calculate the advisory

guidelines range and consider that advisory guidelines range and the factors in 18

U.S.C. § 3553(a).2 See Pugh, 515 F.3d at 1189-90; United States v. Talley, 431

F.3d 784, 786 (11th Cir. 2005). Our review for substantive reasonableness is also

guided by the § 3553(a) factors, taking into account the totality of the

circumstances. Pugh, 515 F.3d at 1191. The party challenging the sentence bears

the burden to show on appeal that the sentence is unreasonable. Id. at 1189.

       Here, we cannot say the district court’s 46-month sentence, at the low end of

the guidelines range, is unreasonable. The district court listened to the parties’

arguments as to the appropriate sentence and stated that it had considered those



       2
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to afford adequate deterrence, to promote respect for the law, to provide just punishment for the
offense, to protect the public, and to provide the defendant with needed educational or vocational
training or medical care; (3) the kinds of sentences available; (4) the advisory guidelines range;
(5) pertinent Sentencing Commission policy statements; (6) the need to avoid unwarranted
sentencing disparities; and (7) the need to provide restitution to victims. See 18 U.S.C.
§ 3553(a).

                                                  4
arguments, the advisory guidelines range and the § 3553(a) factors. Nor do we

find any support for Shaw’s claim that the district court disregarded mitigating

factors. The district court heard and acknowledged Shaw’s mitigation arguments

regarding his family circumstances, his reasons for reentering the United States,

and his poor health.

      Shaw has failed to carry his burden to show that the district court abused its

discretion in imposing a 46-month sentence.

      AFFIRMED.




                                          5